Morton, J.
The ground taken by the defendant, that the note in suit was a gift from him to the plaintiff, is conclusively settled against him by the verdict of the jury, under instructions which upon that point were sufficiently favorable to him. It must be assumed that the jury found that the note was given upon a consideration, which, under the instructions given them, they regarded as sufficient to support a promise, and the question is as to the correctness of these instructions.
It appeared that the plaintiff, her husband and her child lived for thirteen years with the defendant, in his house, as one family, and that her husband and the defendant carried on the farm together until her husband died. The defendant contended that the farm was carried on under an agreement by which the products of the farm were expended in part for the support of the family, and the surplus was divided equally between the plaintiff’s husband and the defendant; that the plaintiff knew of this agreement, and did the housework of the family under it. The plaintiff denied this, and testified that she did not' know of such agreement; that she did the work of the family for many years, for the defendant, and with the expectation that he would pay her for these services. She also testified that, after her husband’s death, the defendant expressed his intention to pay her for them; that they agreed upon the amount, and the defendant gave her his notes therefor. No evidence was offered of any previous express contract that she should be paid for her services. In view of this state of the case, the presiding judge instructed the jury that her services were “ presumed to have been rendered for her husband’s benefit,” and that, “in the absence of any express agreement between the plaintiff and the defendant that he should pay her for her services during her husband’s life, there will be no promise implied by law that the defendant shall pay her for such services, and she can maintain no action therefor; and if this note was given in payment for such services, the defendant may set up these facts as a defence to the action.”
These instructions were given at the request of the defendant, and were sufficiently favorable to him. But the judge gave an additional instruction to the effect that “ if the services were ren *443dered by her in consideration of a compensation expected by her, and the defendant subsequently, after the death of her husband, assented to her claim and gave this note therefor, it is binding on him,” which was objected to by the defendant.
Under this instruction the jury must have found that the plaintiff performed services for the defendant, not as a gratuity, but with the understanding and expectation that she was to be paid a reasonable compensation therefor; that after her husband’s death she made a claim upon the defendant for such compensation as a debt due to her; that they agreed upon the amount and he gave his notes therefor. This was the settlement of an unliquidated claim, likely to become the subject of litigation, and being freely and fairly made, is binding upon the parties. If this note had been given to the plaintiff as a remuneration for her past services, for which she did not claim that the defendant was legally liable, it could not be enforced. It would fall within the rule, which the defendant relies upon, that an express promise, depending wholly upon a past and executed consideration, creates no legal liability. But one of the elements of the instruction given to the jury was that the plaintiff made a claim upon the defendant for compensation for her services. This implies, and must have been understood by the jury to mean, that she claimed it as a debt due to her, which the defendant was legally liable to pay. A note given in settlement of such a claim is a valid note. It would be unjust to permit the defendant to repudiate the note after the lapse of time may have made it difficult or impossible for the plaintiff to substantiate her claim. The consideration of the note is the settlement and compromise of an uncertain claim. It is the policy of the law to encourage such compromises, and to uphold them when made without fraud. Medway v. Milford, 21 Pick. 349. Cobb v. Arnold, 8 Met. 403. Tuttle v. Tuttle, 12 Met. 551. Allis v. Billings, 2 Cush. 19. We are of opinion, therefore, that the ruling excepted to was correct.
The presiding judge properly refused to rule, as requested, that “ the first two notes of one hundred and two hundred dollars will be presumed to be in payment ” of the plaintiff’s services. The *444circumstances of the giving of those notes were for the consideration of the jury, and there is no presumption either that they were or were not payment. Exceptions overruled.